       Case 1:20-cv-00480-JEJ Document 48-1 Filed 04/03/20 Page 1 of 1



                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER, :
et al.,                        : NO. 1:CV-20-0480
        Petitioner-Plaintiffs  :
                               : (Jones, J.)
               v.              :
                               :
CLAIR DOLL, in his official    :
Capacity as Warden of York     :
County Prison, et al.,         :
        Respondents-Defendants :


                       CERTIFICATE OF CONCURRENCE

      Counsel certifies that she contacted three of Petitioner’s counsel, on Friday,

April 3, 2020, and Witold J. Walczak, Esquire concurred in Respondents’

uncontested motion to exceed the page limitation in their opposition brief.


                                             Respectfully submitted,

                                             DAVID J. FREED
                                             United States Attorney

                                             s/Joanne M. Sanderson
                                             Joanne M. Sanderson
                                             Assistant U.S. Attorney
                                             PA 315327
                                             228 Walnut Street
                                             Harrisburg, PA 17101
                                             Joanne.Sanderson@usdoj.gov
                                             Phone: 717-221-4482
Dated: April 3, 2020                         Fax: 717-221-4493
